J-S59042-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

SHAWN PAUL ARNOLD, SR.,

                            Appellant           No. 1248 EDA 2014


                 Appeal from the Order Dated March 21, 2014
               in the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0000836-2002,
             CP-15-CR-0000837-2002, CP-15-CR-0000838-2002,
             CP-15-CR-0000839-2002, CP-15-CR-0000841-2002,
             CP-15-CR-0000842-2002, CP-15-CR-0000843-2002,
                           CP-15-CR-0000844-2002

BEFORE: SHOGAN, LAZARUS, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                FILED SEPTEMBER 17, 2014

       Shawn Paul Arnold, Sr. (Appellant) appeals from the March 21, 2014

order which dismissed his petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

       In 2002, Appellant pled either guilty or nolo contendere to seven

counts of robbery and two counts of theft. On December 19, 2002, he was

sentenced to concurrent sentences of five to ten years of imprisonment

pursuant to 42 Pa.C.S. § 9712 (providing mandatory minimum sentences for

                                                             d a firearm or a
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S59042-14




2014, Appellant filed a PCRA petition challenging the legality of his sentence

and the voluntariness of his pleas.       Counsel was appointed, and the PCRA

court subsequently gave counsel leave to withdraw his appearance pursuant

to   Commonwealth       v.      Turner,    544 A.2d 927   (Pa.   1988),   and

Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

      On March 4, 2014, the PCRA court entered notice of its intent to



Appellant timely filed pro se

                                    on by order of March 21, 2014. Appellant

timely filed a notice of appeal. The PCRA court ordered Appellant to file a

concise statement of errors complained of on appeal, and Appellant timely

filed his statement.

      Appellant presents the following question




omitted).




                                      -2-
J-S59042-14


Commonwealth v. Barndt, 74 A.3d 185, 192 (Pa. Super. 2013) (quoting

Commonwealth v. Garcia, 23 A.3d 1059, 1061 (Pa. Super. 2011)).

       The     timeliness    of   a   post-conviction    petition   is   jurisdictional.

Commonwealth v. Robinson, 12 A.3d 477, 479 (Pa. Super. 2011).

where neither party nor the PCRA court [has] addressed the matter, it is

well-settled that we may raise it sua sponte since a question of timeliness
                                                 1
                                                     Commonwealth v. Gandy, 38
A.3d 899, 902 (Pa. Super. 2012) (internal quotation omitted), appeal

denied, 49 A.3d 442 (Pa. 2012).

       Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence is final unless the petition alleges, and the petitioner proves,

that an exception to the time for filing the petition is met.              42 Pa.C.S.

§ 9545.      A PCRA petition invoking one of these statutory exceptions must



Robinson, 12 A.3d at 480.

       Appellant not having appealed his December 19, 2002 judgment of



____________________________________________


1
    In the instant case, the PCRA court did not address the timeliness of
                                the Commonwealth raised the issue in its

PCRA court, and may affirm on any basis.              Commonwealth v. Doty, 48
A.3d 451, 456 (Pa. Super. 2012).



                                           -3-
J-S59042-14


than ten years later. The petition was thus patently untimely. In order for

the PCRA court to have had jurisdiction to grant Appellant relief, Appellant

had to plead and prove that a timeliness exception applied.2



Commonwealth v. Munday, 78 A.3d 661 (Pa. Super. 2013), which held

that the statute which provides mandatory minimum sentences for offenses

committed with firearms is unconstitutional under Alleyne v. United

States, 133 S. Ct. 2151 (2013).

       Appellant claims that his PCRA petition satisfies a timeliness exception

because                                               Munday decision becoming

available to him in the institution library, on November 20, 2013, thereby

satisfying    the   exceptions      to   the   PCRA   jurisdictional   time   bar   of

§ 9545(b)[(1)](ii) (Facts previously unknown), and/or § 9545(b)[(1)](iii)




Commmonwealth v. Watts, 23 A.3d 980, 987 (Pa. 2011).                    Second, the
____________________________________________


2
  The Commonwealth argues that Appellant is challenging the wrong
judgment of sentence, as he was resentenced in March 2010 after being held

Thus, contends the Commonwealth, Appellant presently is not eligible for
relief from his 2002 sentence under the PCRA. Id. at 7-8 (citing 42 Pa.C.S.
§ 9543). Because we determine that the PCRA court lacked jurisdiction to
                                                                     ty for
PCRA relief.



                                           -4-
J-S59042-14


Munday decision was not handed down by the Pennsylvania or United

States Supreme Court, let alone with a holding that it recognized a

retroactively-applicable new right.3

       Appellant failed to satisfy a PCRA timeliness exception.    The PCRA



claims, and dismissal of the PCRA petition was proper.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/17/2014




____________________________________________


3
    Even if the October 10, 2013 Munday decision satisfied subsection

decision. That he was unaware of the case until November 20, 2013 does
not extend the (b)(1)(iii) filing deadline. See, e.g., Commonwealth v.
Brandon                                                       -day period [for
invoking the subsection (b)(1)(iii) exception] begins to run upon the date of




                                           -5-